                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )     No. 1:09-cr-00182-TWP-DLP
                                                 )
WALTER POWELL,                                   ) -01
                                                 )
                             Defendant.          )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 25, 2019, the Magistrate Judge submitted a Report and Recommendation

regarding a Petition for Warrant or Summons for Offender Under Supervision (Dkt. 55). The

parties waived the fourteen-day period to object to the Report and Recommendation. The Court,

having considered the Report hereby adopts the Magistrate Judge’s Report and Recommendation.

       IT IS SO ORDERED.

       Date:    10/30/2019

Distribution:

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

Michael J. Donahoe
INDIANA FEDERAL COMMUNITY DEFENDERS
mike.donahoe@fd.org

Gayle Helart
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
gayle.helart@usdoj.gov

MaryAnn Totino Mindrum
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
maryann.mindrum@usdoj.gov
